Citation Nr: 1634800	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma with chronic obstructive pulmonary disease (COPD), for the time period prior to May 12, 2015.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee for the time period prior to November 18, 2015.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee for the time period prior to April 18, 2016.

4.  Entitlement to a rating in excess of 10 percent for low back pain with narrowing L4-5 and L5-S1.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a compensable rating for hypertension.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for a bilateral ankle disability.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and obsessive compulsive disorder. 

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to special monthly pension prior to November 18, 2015.

13.  Entitlement to special monthly pension beginning on November 18, 2015.

14.  Entitlement to an effective date earlier than November 27, 2006 for the assignment of an increased rating of 30 percent for service-connected asthma with COPD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to April 1995.  The Veteran was awarded the Bronze Star Medal and Southwest Asia Service Medal with three Bronze stars, among other decorations.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009, April 2012, September 2012, and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The May 2009 rating decision denied service connection for PTSD, granted service connection for and assigned a 10 percent rating for right knee degenerative arthritis, granted service connection for and assigned a 10 percent rating for left knee degenerative arthritis, denied a rating in excess of 30 percent for asthma with COPD, denied a rating in excess of 10 percent for low back pain with narrowing L4-5 and L5-S1, denied a compensable rating for hypertension, denied a compensable rating for right inguinal hernia repair scar, denied service connection for fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, denied entitlement to a TDIU and denied entitlement to nonservice-connected pension.  In July 2009 the Veteran filed a notice of disagreement with the denial of service connection for PTSD, the ratings assigned for the knee disabilities, and the denials of increased ratings for asthma with COPD and low back pain.  In May 2010 a statement of the case was issued regarding the increased rating claims involving the knees, asthma with COPD, and low back, and the service connection claim for PTSD.  The Veteran perfected an appeal with respect to these claims.

In an April 2012 rating decision the RO granted nonservice-connected pension, denied service connection for a bilateral ankle disability, denied service connection for obsessive compulsive disorder, and denied special monthly pension.  The Veteran filed a timely notice of disagreement with respect to the denials in May 2012, a statement of the case was issued in February 2014, and the Veteran perfected an appeal of these issues in a February 2014 VA Form 9.

The RO denied service connection for diabetes mellitus in a September 2012 rating decision.  The Veteran filed a timely notice of disagreement in October 2012.  In a February 2014 statement of the case the RO continued to deny service connection for diabetes mellitus.  In a February 2014 VA Form 9 the Veteran perfected an appeal with respect to this issue.  

In an August 2013 rating decision the RO, in pertinent part, granted service connection for hearing loss and assigned a noncompensable percent rating, denied a compensable rating for hypertension, and denied reopening of the Veteran's claim of entitlement to service connection for fibromyalgia.

When the case was previously before the Board in February 2014 the Board reopened the Veteran's claim of entitlement to service connection for PTSD and remanded the following issues:  entitlement to service connection for PTSD, entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, entitlement to a rating in excess of 30 percent for asthma with COPD, entitlement to a rating in excess of 10 percent for low back disability, entitlement to a TDIU, entitlement to a compensable rating for bilateral hearing loss, entitlement to a compensable rating for hypertension, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia.  

In the February 2014 decision/remand, the Board noted that the Veteran had filed new claims of entitlement to a compensable rating for bilateral hearing loss and hypertension and a new claim of entitlement to service connection for fibromyalgia in November 2013.  The Board noted that because these new claims were received within one year of the August 2013 rating decision denying these claims, the November 2013 claims would be treated as a notice of disagreement with respect to the August 2013 denials.  As such, the Board remanded these three issues for a statement of the case.  The Board notes that subsequently, in March 2014, a statement of the case on these three issues was issued.  Thereafter, in March 2014 the Veteran filed a timely substantive appeal with respect to these three issues.  As such, they are now properly before the Board.

An August 2014 rating decision denied entitlement to an effective date earlier than November 27, 2006 for the award of an increased rating of 30 percent for service connection for asthma with COPD.  The Veteran filed a timely notice of disagreement with respect to this decision.  However, as noted below, no statement of the case was ever issued.

In a February 2014 rating decision the RO denied a compensable rating for hernia scar, and denied reopening of the claims of entitlement to service connection for irritable bowel syndrome and chronic fatigue syndrome.  Although the Veteran filed a timely notice of disagreement with respect to these denials in February 2015 and a statement of the case was issued in October 2015, no substantive appeal was ever received.  As such, these issues are not currently before the Board.

The Board notes that in a May 2016 rating decision the RO granted an increased rating of 100 percent for asthma with COPD, effective May 12, 2015, and granted an increased rating for right knee total knee arthroplasty of 100 percent as of November 18, 2015 and assigned a 30 percent rating for this disability effective January 1, 2017.  In a June 2016 rating decision, the RO granted a 100 percent rating for total left knee arthroplasty, effective April 18, 2016.  A 30 percent rating was assigned January 1, 2017.  The rating decision also denied a rating in excess of 10 percent prior to April 18, 2016.  This serves as a complete grant with respect to the issues of entitlement to an increased rating for asthma with COPD as of May 12, 2015, entitlement to an increased rating for right knee disability since November 18, 2015, and entitlement to an increased rating for left knee disability since April 18, 2016.  As this represents a total grant of benefits sought on appeal with respect to these issues, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The May 2016 rating decision also granted special monthly compensation (SMC) as of November 18, 2015.  Entitlement to SMP is a separate issue from entitlement to SMC.  Therefore, the claim for SMP remains on appeal.

The issues of entitlement to a rating in excess of 30 percent for asthma with COPD, for the time period prior to May 12, 2015, entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee prior to November 18, 2015, entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee for the time period prior to April 18, 2016, entitlement to a rating in excess of 10 percent for low back pain with narrowing L4-5 and L5-S1, entitlement to a compensable rating for bilateral hearing loss, entitlement to a compensable rating for hypertension, whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia, entitlement to service connection for diabetes mellitus, entitlement to service connection for a bilateral ankle disability, entitlement to service connection for an acquired psychiatric disorder to include PTSD and obsessive compulsive disorder, entitlement to a TDIU, entitlement to SMP prior to November 18, 2015, and entitlement to an effective date earlier than November 27, 2006 for the assignment of an increased rating of 30 percent for service-connected asthma with COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a May 2016 rating decision, SMC was granted, effective November 18, 2015.


CONCLUSION OF LAW

The criteria for payment of SMP benefits as of November 18, 2015 have not been met.  38 U.S.C.A. §§ 1114, 1521, 5107 (West 2014); 38 C.F.R. § 3.351 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

As entitlement to SMP since November 18, 2015 is being denied as a matter of law, further discussion of VA's duties to notify and assist is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2014).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension (SMP), when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. § 3.351.

The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  38 U.S.C.A. §§ 1521, 1522.  The statutory scheme generally provides that a Veteran who has been awarded compensation for service-connected disability cannot receive pension at the same time, unless the amount of pension available is greater than the amount of compensation available.

In this case, the Veteran has been awarded a total compensable evaluation for asthma with COPD, and ratings for other service-connected disabilities totaling 60 percent or greater.  Special monthly compensation (SMC) has been granted based on 100 percent service-connected disability plus additional disabilities ratable at 60 percent, effective November 18, 2015. 

Since income limits established by law precludes the Veteran from receiving SMC and SMP concurrently, it would be adverse to the Veteran's interests to award SMP instead of the SMC the Veteran has already been granted as of November 18, 2015.  Since the law, not the facts of this case, precludes VA from paying SMP to the Veteran while he is receiving SMC, the appeal must be denied for lack of legal entitlement.  Although the claim must be dismissed, the Veteran may submit a claim for SMP at any time his eligibility for SMC is decreased to the extent that SMP would become the greater benefit.


ORDER

Entitlement to SMP as of November 18, 2015 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As previously noted, in an August 2014 rating decision, the RO denied entitlement to an effective date earlier than November 27, 2006 for the assignment of an increased rating of 30 percent for service-connected asthma with COPD.  On September 3, 2014, the Veteran filed a timely notice of disagreement with respect to this denial.  To date, the RO has not issued a statement of the case regarding the earlier effective date issue.  Accordingly, the Board is required to remand the issue of entitlement to an effective date earlier than November 27, 2006 for the assignment of an increased rating of 30 percent for service-connected asthma with COPD to the AOJ for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As to the remaining issues, while additional development relevant to the claims on appeal has been undertaken since the Board's February 2014 remand, the AOJ has not issued a supplemental statement of the case as required by 38 C.F.R. § 19.37 (2015) and the Board's February 2014 remand instructions.  As such, these issues must all be remanded for readjudication by the AOJ.

With respect to the claim of entitlement to an increased rating for the service-connected low back disability, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the holding of this case, an additional examination is necessary.  

An opinion regarding TDIU has still yet to be obtained.  This should be remedied on remand.  

Finally, the February 2014 remand instructed the AOJ to obtain the Veteran's VA treatment records dating since 1995.  The record reflects that the records from the Topeka VA Medical Center (VAMC) dating from June 1, 1995 to December 5, 2006 were requested and in March 2014, the Topeka VAMC responded that the records were not located and they might have been transferred to the Kansas City VAMC.  The Veteran was notified in October 2014 that the Topeka VAMC did not have the records and that VA had requested them from the Kansas City VAMC.  In November and December 2014 it was determined that the Kansas City VAMC did not have the requested records.  However, the record does not reflect that the Veteran was ever notified that the records were unavailable.  Therefore, a remand is required in order to properly notify the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an effective date earlier than November 27, 2006 for the award of an increased rating of 30 percent for asthma with COPD.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal the issue should be returned to the Board for appellate action.

2.  Send the Veteran a letter notifying him that his VA treatment records dating from 1995 to 2006 are not available.  

3.  After records development is completed, schedule the Veteran for a VA examination of the spine to determine the extent of his service-connected low back pain with narrowing L4-5 and L5-S1.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

Range of motion testing should be undertaken for the spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  After the above has been accomplished, schedule the Veteran for an interview or examination with a vocational specialist or other appropriate personnel to determine the effects of his service-connected disabilities on obtaining and maintaining gainful employment prior to May 12, 2015.  If deemed appropriate, a phone interview will be sufficient. 

The specialist should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The Veteran has previously relayed that he has work experience as a clerk working for the United States Postal Service and Walmart, and that he graduated from college.  During his 20 years in the Army, the Veteran worked as a food service specialist and attended a leadership course.  

The ultimate purpose of the interview or examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  During the relevant period, service connection was in effect for asthma with COPD, bilateral knee arthritis, low back pain with narrowing L4-5 and L5-S1, hypertension, right inguinal hernia repair scar, and hearing loss.  The Veteran's age and any disability other than those above should not be considered.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

5.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


